Exhibit 10.50

EXECUTION

AMENDMENT NUMBER FIFTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC HOLDINGS, LLC and PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER FIFTEEN (this “Amendment Number Fifteen”) is made this
13th day of May, 2014 (the “Effective Date”) among PENNYMAC CORP. and PENNYMAC
HOLDINGS, LLC f/k/a PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC (each, a
“Seller” and jointly and severally, the “Seller” or “Sellers”), PENNYMAC LOAN
SERVICES, LLC (“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Master
Repurchase Agreement, dated as of December 9, 2010, among Sellers, Servicer and
Buyer, as such agreement may be amended from time to time (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to modify eligibility criteria as more
specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of the Effective Date, the Agreement is
hereby amended as follows:

(a) Section 2 of the Agreement is hereby amended by deleting clause (15) to the
definition of “Eligible Loan” in its entirety and replacing it as follows
(stricken language for emphasis):

“(15) which is secured by a Mortgaged Property located in (i) the State of
Massachusetts or in any state in which Servicer is not licensed or otherwise
exempt from being licensed to service mortgage loans; (ii) the State of Georgia
(solely with respect to Loans sold by PMAC Holdings) or (iii) any other state in
which the applicable Seller is not licensed to own mortgage loans; or”

SECTION 2. Fees and Expenses. Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Fifteen (including all reasonable fees and out of pocket costs and
expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of
the Agreement.

 



--------------------------------------------------------------------------------

SECTION 3. Representations. Each Seller and Servicer hereby represents to Buyer
that as of the date hereof, the Seller Parties are in full compliance with all
of the terms and conditions of the Agreement and each other Program Document and
no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number Fifteen shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER FIFTEEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 5. Counterparts. This Amendment Number Fifteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Fifteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Fifteen to be executed and delivered by their duly authorized officers as
of the date hereof.

 

PENNYMAC CORP. (Seller)   By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer PENNYMAC
HOLDINGS, LLC (Seller)   By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer PENNYMAC LOAN
SERVICES, LLC, (Servicer)   By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer CITIBANK, N.A.
(Buyer and Agent, as applicable) By:  

/s/ Susan Mills

Name:   Susan Mills Title:   Vice President, Citibank, N.A.

Acknowledged:

 

PENNYMAC MORTGAGE INVESTMENT TRUST By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Managing Director, Treasurer

 

Amendment Number Fifteen to Master Repurchase Agreement REIT-NPL